Citation Nr: 1604949	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder (also claimed as posttraumatic stress disorder (PTSD) and anxiety).

2. Entitlement to service connection for a back injury.

3. Entitlement to service connection for broken ribs. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to April 1988 with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that the RO adjudicated the Veteran's claim as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In November 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In June 2015, the case was remanded to accommodate the Veteran's request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional records must be requested prior to adjudication of the claims on appeal. 

During his hearing, the Veteran reported that he receives disability benefits from the Social Security Administration (SSA); such records have not been associated with the claims file and should be requested.  

Additionally, VA treatment records indicate the Veteran was reportedly involved after service in a motor vehicle accident and a bus accident.  The March 2013 VA examiner noted the Veteran's statement that he was hospitalized at Proctor Hospital in Peoria, Illinois after the bus accident.  During VA treatment in September 2004, the Veteran stated that this accident occurred in June 2003.  Records relating to these accidents should be requested.  Updated VA treatment records should be requested as well.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from June 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Ask the Veteran to provide the names and addresses of all medical care providers who treated him for injuries resulting from the post-service motor vehicle accident and the June 2003 bus accident, to include Proctor Hospital.  After securing any necessary releases, the AOJ should request any relevant records identified  that are not duplicates of those already contained        in the claims file.  If requested records cannot be obtained, the Veteran and his representative should   be notified of such. 

3. Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ      should readjudicate the claims.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

